Citation Nr: 1024009	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-33 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the appellant's character of discharge constitutes a 
bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant served on active duty in the Air Force from 
February 2001 to October 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The appellant initially requested a 
hearing before the Board in a November 2008 statement, but 
subsequently withdrew his request in July 2009.  


FINDING OF FACT

The appellant's character of service includes "bad conduct" 
with a discharge by reason of general court-martial.


CONCLUSION OF LAW

The character of the appellant's discharge from military 
service is a bar to the award of VA benefits. 38 U.S.C.A. § 
5303 (West 2002); 38 C.F.R. §§ 3.1(d), 3.12 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In this case featuring the appellant's claim that the 
character of his discharge from military service is not a bar 
to VA benefits, the Board finds that the VCAA is not 
applicable.  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with 'the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG.REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  There is no dispute in 
this case as to the underlying facts as reflected by the 
evidence with regard to the circumstances of the appellant's 
discharge from active duty service.  This case features only 
a question of law, as the appellant contends that despite the 
documented nature of his discharge he is nevertheless 
entitled to basic eligibility for VA benefits.  When the law 
and not the evidence is dispositive of the claim, the VCAA is 
not applicable.  See Mason, 16 Vet. App. at 132; Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000, aff'd, 28 F.3d 
1384 (Fed. Cir. 2002).  As the law regarding basic 
eligibility to VA benefits is dispositive in resolving this 
appeal, the VCAA is not applicable in this case.

Character of Discharge

The appellant is seeking to be declared eligible for VA 
benefits.  When a person is seeking VA benefits, it first 
must be shown that the service member, upon whose service 
such benefits are predicated, has attained the status of 
veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  "The 
term 'veteran' means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2).  In accordance with 38 
C.F.R. § 3.12(a), if a former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based is terminated by discharge or 
release under conditions other than dishonorable. (38 U.S.C § 
101(2)).  A discharge issued under honorable conditions is 
binding on VA. 38 C.F.R. § 3.12(a).  

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d).

In accordance with 38 C.F.R. § 3.12(b), a discharge or 
release from service under one of the conditions specified in 
this section is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release unless 
otherwise specifically provided. (38 U.S.C. § 5303(b)). 
Benefits are not payable where the former service member was 
discharged or released under one of the following conditions: 
(1) As a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful order 
of competent military authorities; (2) by reason of a 
sentence of general court-martial; (3) resignation of an 
officer for the good of the service; (4) as a deserter; (5) 
as an alien during a period of hostilities where it is 
affirmatively shown that the former service member requested 
his or her release; (6) by reason of a discharge under other 
than honorable conditions issued as a result of AWOL for a 
continuous period of at least 180 days. 38 C.F.R. § 3.12(c) 
(emphasis added).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense. 38 C.F.R. § 
3.12(b). According to 38 C.F.R. § 3.354(a), definition of 
insanity, an insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides. 38 C.F.R. § 3.354(b) 
provides when a rating agency is concerned with determining 
whether a claimant was insane at the time he committed an 
offense leading to his court-martial, discharge or 
resignation (38 U.S.C. § 5303(b)), it will base its decision 
on all the evidence procurable relating to the period 
involved, and apply the definition in paragraph (a) of this 
section.

In this case, the pertinent facts are not in dispute. The 
appellant had one period of active duty service from February 
2001 to October 2003.  The appellant's period of active duty 
concluded with a character of service characterized as "Bad 
Conduct" and a narrative reason for separation indicated as 
"Court Martial" on his Form DD214.  The appellant's 
personnel records indicate the appellant underwent a Court 
Martial trial on December 19, 2001 and pled guilty to 3 
specifications of assault on 2 airmen.  The appellant was 
sentenced to 142 days of confinement and a bad conduct 
discharge.  

The appellant claims the court-martial was a consequence of a 
fist fight he entered into with two angry airmen and he 
claims he had no choice but to defend himself.  He thereafter 
pursued administrative action to upgrade his character of 
discharge.  On April 12, 2004, the Air Force Board for 
Correction of Military records denied the appellant's request 
to upgrade his discharge status to "under honorable 
conditions."  The appellant appealed the decision and 
ultimately on January 18, 2005, the Air Force corrected his 
Form DD214 to indicate the "Narrative Reason for 
Separation" as "Court Martial" rather than "Bad Conduct 
Discharge." His character of service, however, is still 
listed as "Bad Conduct."

The Board notes the appellant makes clear in various letters 
that he does not have a "Bad Conduct Discharge," but rather 
a discharge due to general court-martial.  The Board does not 
dispute the appellant's contention, but rather concludes 
because the appellant was discharged from active duty service 
by reason of a sentence of general court-martial, he is 
barred from establishing entitlement for VA benefits unless 
he was insane at the time of the act.  See 38 C.F.R. § 
3.12(c). 

Here, the appellant does not dispute that he was discharged 
due to a general court- martial, and he does not contend that 
he was insane at the time of the offense featured in the 
conviction.  Rather, the appellant contends that he is 
innocent of the charges he was convicted of in the court-
martial; that the fist fight was not his fault and he was put 
in a position where he had no choice but to fight back.  


Regrettably, the Board notes that it does not have the 
authority to review or overturn the outcome of a court-
martial proceeding. Therefore, the question of whether the 
appellant was guilty of the charges addressed by the court-
martial is not within the jurisdiction of the Board 
considering this appeal.

Rather, if the appellant is successful in the future to 
upgrade his status through the Air Force, such a 
determination would be binding, final and conclusive on the 
VA.  That is, an honorable discharge or discharge under 
honorable conditions issued through a board for correction of 
records established under authority of 10 U.S.C. § 1552 is 
final and conclusive on VA.  The action of the board sets 
aside any prior bar to benefits imposed under paragraph (c) 
or (d) under this section. 38 C.F.R. § 3.12(e).

Currently, however, this case features a discharge by reason 
of a sentence of general court-martial, and this is a bar to 
VA benefits regardless of the reason for the general court-
martial conviction. 38 C.F.R. § 3.12(c)(2).  The Board does 
not reach the question of whether the appellant's discharge 
involved any aggravating circumstances because in this case 
there is a court-martial conviction, and entitlement to VA 
benefits is barred regardless of the appellant's contentions 
regarding the act associated with the conviction. There 
simply is no exception to the rule that applies in this case. 

VA regulations provide that healthcare and related benefits 
authorized by Chapter 17 of the Title 38 of the United States 
Code may not be furnished based upon service concluding in a 
discharge or release by reason of a sentence of general 
court-martial. 38 C.F.R. § 3.360(c)(2).  As stated above, the 
appellant's active duty service concluded with discharge due 
to the sentence of a general court- martial.  The sentence 
included a bad conduct discharge.  The appellant's DD Form 
214, Certificate of Release or Discharge from Active Duty 
lists the nature of the appellant's service as "Bad 
Conduct" with a narrative explaining the separation as due 
to the sentence of "Court Martial".  Due to the nature of 
his discharge, the appellant may not receive healthcare and 
related benefits as provided in Chapter 17, Title 38.


ORDER

The appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


